UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1978


YANNE VENIERIS,

                  Plaintiff - Appellant,

          v.

JIM WEBB, Senator,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:09-cv-00097-RBS-TEM)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yanne Venieris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Yanne   Venieris   appeals   the     district    court’s    order

dismissing his civil action without prejudice.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.           Venieris v. Webb,

No. 4:09-cv-00097-RBS-TEM (E.D. Va. Aug. 17, 2009).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2